Citation Nr: 0924011	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right L5-S1 partial hemilaminectomy and 
diskectomy, currently evaluated at 40 percent.

2.  Entitlement to an extraschedular evaluation for post-
operative residuals of a right L5-S1 partial hemilaminectomy 
and diskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1979 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.  The claim was certified for appeal by the Columbia, 
South Carolina, RO.

The Board remanded the claim in April 2008 for further 
development, including to provide a new VA examination.  The 
claim is again before the Board for appellate review.

A March 2009 rating decision granted a 40 percent evaluation, 
effective October 2, 2008.

The issue of entitlement to an extraschedular evaluation for 
post-operative residuals of a right L5-S1 partial 
hemilaminectomy and diskectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From October 22, 2003 to October 1, 2008, the Veteran's 
post-operative residuals of a right L5-S1 partial 
hemilaminectomy and diskectomy were not productive of forward 
thoracolumbar flexion less than 61 degrees; or, the combined 
range of motion of the thoracolumbar spine not less than 121 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since October 2, 2008, the Veteran post-operative 
residuals of a right L5-S1 partial hemilaminectomy and 
diskectomy have not been productive of unfavorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  From October 22, 2003 to October 1, 2008, the schedular 
criteria for a rating in excess of 10 percent for post-
operative residuals of a right L5-S1 partial hemilaminectomy 
and diskectomy were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2008).

2.  Since October 2, 2008, the schedular criteria for a 
rating in excess of 40 percent for post-operative residuals 
of a right L5-S1 partial hemilaminectomy and diskectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2003 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran prior to the July 
2004 statement of the case of the criteria used to rate his 
disorder, and VA did not inform him how effective dates are 
assigned until May 2008.  His claim was readjudicated in a 
March 2009 statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  In this case, 
the Veteran's claim was remanded for the issuance of proper 
VCAA notice, and the issue was readjudicated after proper 
notice was provided.  Therefore, the Board finds no prejudice 
based on lack of notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

For the rating period between October 22, 2003 and October 1, 
2008, the Veteran seeks a rating in excess of 10 percent for 
post-operative residuals of a right L5-S1 partial 
hemilaminectomy and diskectomy.  

An intervertebral disc syndrome is rated either on the basis 
of the total duration of incapacitating episodes or on the 
basis of the general rating formula set forth below.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The method selected 
will be the one which results in the higher evaluation after 
all disabilities are combined under 38 C.F.R. § 4.25.  

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the prior 12 
months. A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the prior 12 
months, and a 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the prior 12 
months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

In the alternative, the Veteran's intervertebral disc 
syndrome may be rated under the general rating for diseases 
and injuries of the spine.  Under that formula, the ratings 
are assigned with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under this formula, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Note 2, General Rating Formula for 
Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate 
V (2008).

The Veteran was afforded a VA examination in December 2003 in 
response to his claim.  A physical examination showed normal 
posture and gait.  There was no muscle spasm or tenderness to 
palpation.  Straight leg testing was negative bilaterally.  
Extension, right lateral flexion, and left lateral flexion of 
the lumbar spine were normal at 30 degrees.  Right and left 
lateral rotation was normal at 45 degrees.  Flexion was 
decreased to 75 degrees secondary to pain, but not further 
limited by fatigue, weakness, lack of endurance or 
incoordination.  There was no intervertebral disc syndrome 
found.  Neurological testing was normal.  The Veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
with decreased range of motion.  X-rays confirmed this 
diagnosis.

Private records from January through October 2003 show that 
the Veteran complained of mid-back pain.  Palpation of the 
spinal area at L5-S1 and 4-5 produced moderate pain.  Lumbar 
extensors and thoracic paraspinal revealed moderate 
tenderness and spasm.  Some decreased range of motion was 
found.  As the treatment progressed, the Veteran saw a 
reduction in severity of his symptoms.

A range of motion test performed by the Veteran's private 
chiropractor in January 2005 showed flexion of 70 degrees, 
extension of 35 degrees with pain, and right lateral flexion 
of 30 degrees with pain.

In light of the foregoing, the Board finds that for the 
rating period between October 22, 2003 and October 1, 2008, 
the Veteran is not entitled to a rating in excess of 10 
percent for post-operative residuals of a right L5-S1 partial 
hemilaminectomy and diskectomy.  The Veteran's range of 
motion clearly remained within the criteria for a 10 percent 
evaluation.  Therefore, he is appropriately rated at a 10 
percent evaluation for this rating period.

For the rating period since October 2, 2008, the Veteran 
seeks a rating in excess of 40 percent for post-operative 
residuals of a right L5-S1 partial hemilaminectomy and 
diskectomy.  A 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

At an October 2008 VA examination, the Veteran reported that 
his back disorder was affecting his life and work.  He 
continued to work as a supervisor in his company, but noted 
that he had lost time due to pain and immobility.  The 
examiner noted a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  The Veteran reported 
constant, daily, moderate pain, with radiation to both 
thighs.  Flare-ups were described as severe and occurring 
once every one to two months, lasting for three to seven 
days.  An acute flare-ups reportedly caused total 
incapacitation.  The Veteran reported that he experienced 
pain and disability once every two months, lasting up to 14 
days with loss of work time between four and seven days.  A 
physical examination showed spasm, guarding, pain with 
motion, and tenderness of the thoracic sacrospinalis, but no 
atrophy or weakness.  These symptoms were not severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  Posture, symmetry, and gait were normal.  A 
detailed sensory examination of the upper and lower 
extremities showed normal results.  Reflexes were normal.  No 
thoracolumbar spine ankylosis was found.  A range of motion 
test showed forward flexion of the thoracolumbar spine to 30 
degrees, with pain.  Extension was to 10 degrees, with pain.  
Left and right lateral flexion were to 30 degrees, with pain.  
There was no additional loss of range of motion on repetitive 
use for forward flexion, extension, and lateral flexion.  The 
examiner diagnosed degenerative joint disease.  He noted that 
the Veteran's spinal disability had significant effects on 
his usual occupation, and mild to moderate effects on usual 
daily activities.  Sports were not possible due to this 
disorder.  

While the Veteran does demonstrate a limitation of 
thoracolumbar motion, the Board finds that he is not entitled 
to a rating in excess of 40 percent for his spinal disability 
because he has not been diagnosed with unfavorable ankylosis 
of the entire thoracolumbar spine.  Further, the Veteran does 
not qualify for a higher rating for either rating period 
under the formula for rating an intervertebral disc syndrome 
based on incapacitating episodes.  As noted above, the 
pertinent regulation provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  While the Veteran 
stated that he suffers from incapacitating episodes once 
every three months, the record does not show that bed rest 
has been prescribed by a physician for the Veteran's spinal 
disability.  Therefore, the Veteran does not qualify for a 
higher rating based on his intervertebral disc syndrome.  
Diagnostic Code 5243.

The representative argues in his brief that the appellant 
should be afforded a higher rating based on DeLuca.  The 
Board disagrees.  The general rating formula for spinal 
disabilities assigns disability ratings with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  The rating criteria are 
controlling regardless whether these symptoms are present.  
Therefore, the Veteran is appropriately rated at a 10 percent 
evaluation from October 22, 2003 to October 1, 2008 and at a 
40 percent evaluation since October 2, 2008.


ORDER

Entitlement to an increased schedular rating for post-
operative residuals of a right L5-S1 partial hemilaminectomy 
and diskectomy is denied.


REMAND

In this case, the Veteran contends that his spinal disability 
causes significant impairment on his ability to work.  See 
October 2008 VA examination (reported missing up to 14 days 
of work every two months due to flare-ups).  In light of this 
information, the RO is directed to consider referral of this 
case to the Director of the Compensation and Pension Service 
for their consideration of an extra-schedular rating for this 
disorder.  See 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
submit all supporting evidence that he is 
missing approximately three to 10 days of 
work every two months due to flare-ups of 
his disorder.  This evidence includes, but 
is not limited to, personnel records, 
supervisor statements, paystubs 
documenting sick time, or physician's 
notes provided to his employer.

2.  Thereafter, the RO should document its 
consideration of referral of the claim to 
the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for consideration of the 
appellant's entitlement to an 
extraschedular evaluation for post-
operative residuals of a right L5-S1 
partial hemilaminectomy and diskectomy.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case and allow him an appropriate period 
of time to respond.  The case should then 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


